ZimmermaN, J.,
dissents for the reason that the last paragraph of Section 2117.07, Revised Code, added by amendment in 1963, is ambiguous and confusing in its wording, especially when read in connection with the first part of that statute and with related statutes, and is given an interpretation in the majority opinion which the language used does not permit. If the General Assembly intended what the majority opinion says it intended, let that body express itself in clearer and more definite terms.